BROWN, J.,
Defendant, Helen McKinnie a/k/a Kathy Joe Nelson, pled guilty to one count of felony theft. She had been caught shoplifting clothes valued at $943 from Dillards in Pierre Bossier Mall. She was given the maximum sentence of ten years at hard labor.
Defendant, who is 39 years old, argues that her sentence should have been mitigated because: none of her past offenses were crimes of violence; her last conviction was in 1993 (approximately 6 years prior to the instant offense); she was high on crack cocaine at the time of the instant offense; and, the amount of the theft was under $1,000. We disagree.
Over the past 18 years, defendant, who had been arrested 17 times, had been convicted in ten theft-related cases, not including the instant offense. At a minimum, defendant is a fifth felony offender. If she had been charged as a habitual offender, she faced a life sentence.
In addition to her prior record, the judge considered that defendant had lied about her name under oath and denied being physically and verbally combative to the security officer at Dillards at the time of her arrest.
Considering defendant’s background, the sentence is neither grossly disproportionate to the severity of the offense, shocking to the sense of justice nor is it a manifest abuse of the district court’s broad discretion. Therefore, the sentence is not constitutionally excessive.
The conviction and sentence are affirmed.
AFFIRMED.